UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (97.2%) (a) Shares Value Aerospace and defense (5.3%) Airbus Group SE (France) 768 $50,961 Bombardier, Inc. Class B (Canada) (NON) 23,267 23,648 Embraer SA ADR (Brazil) 1,795 47,316 General Dynamics Corp. 3,849 505,643 Honeywell International, Inc. 3,645 408,422 L-3 Communications Holdings, Inc. 2,121 251,339 Northrop Grumman Corp. 3,764 744,896 Raytheon Co. 1,663 203,934 United Technologies Corp. 1,939 194,094 Airlines (0.5%) American Airlines Group, Inc. 5,185 212,637 Banks (5.1%) Bank of America Corp. 36,752 496,887 Citigroup, Inc. 3,326 138,861 JPMorgan Chase & Co. 11,152 660,421 KeyCorp 16,411 181,177 Regions Financial Corp. 18,930 148,601 U.S. Bancorp 6,955 282,303 Wells Fargo & Co. 8,611 416,428 Beverages (2.2%) Dr. Pepper Snapple Group, Inc. 2,715 242,775 Molson Coors Brewing Co. Class B 2,705 260,167 Monster Beverage Corp. (NON) 2,140 285,433 PepsiCo, Inc. 2,365 242,365 Biotechnology (3.2%) AMAG Pharmaceuticals, Inc. (NON) 1,311 30,677 Amgen, Inc. 1,854 277,970 Biogen, Inc. (NON) 1,001 260,580 Celgene Corp. (NON) 3,516 351,916 Gilead Sciences, Inc. 5,408 496,779 TESARO, Inc. (NON) (S) 1,738 76,524 Building products (0.5%) Allegion PLC (Ireland) 445 28,351 CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 2,332 80,104 Fortune Brands Home & Security, Inc. 2,187 122,559 Capital markets (2.7%) AllianceBernstein Holding LP 5,161 120,922 Ameriprise Financial, Inc. 1,187 111,590 Bank of New York Mellon Corp. (The) 8,030 295,745 Charles Schwab Corp. (The) 12,432 348,345 Invesco, Ltd. 3,366 103,572 KKR & Co. LP 18,414 270,502 Chemicals (3.3%) Air Products & Chemicals, Inc. 691 99,539 Albemarle Corp. 392 25,061 Axalta Coating Systems, Ltd. (NON) 2,351 68,649 Axiall Corp. 860 18,782 CF Industries Holdings, Inc. 892 27,955 Dow Chemical Co. (The) 4,311 219,257 E.I. du Pont de Nemours & Co. 3,936 249,228 PPG Industries, Inc. 1,168 130,220 Praxair, Inc. 812 92,933 Sherwin-Williams Co. (The) 1,312 373,487 Symrise AG (Germany) 2,823 188,720 W.R. Grace & Co. (NON) 272 19,361 Commercial services and supplies (1.0%) Rollins, Inc. 3,557 96,466 Tyco International PLC 9,553 350,691 Communications equipment (1.1%) Cisco Systems, Inc. 17,686 503,520 Construction materials (0.2%) Cemex SAB de CV ADR (Mexico) (NON) 1,267 9,224 LafargeHolcim, Ltd. (Switzerland) 273 12,709 Martin Marietta Materials, Inc. 241 38,442 Vulcan Materials Co. 116 12,246 Consumer finance (1.0%) Capital One Financial Corp. 3,213 222,693 Oportun Financial Corp. (acquired 6/23/15, cost $24,222) (Private) (F) (RES) (NON) 8,499 21,800 Synchrony Financial (NON) 8,270 237,018 Containers and packaging (0.4%) Ball Corp. 720 51,329 Sealed Air Corp. 1,897 91,075 Smurfit Kappa Group PLC (Ireland) 1,318 33,855 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 1,448 93,801 Service Corp. International/US 2,476 61,108 Diversified financial services (0.3%) Berkshire Hathaway, Inc. Class B (NON) 808 114,639 Silver Run Acquisition Corp. (Units) (NON) 2,155 22,304 Diversified telecommunication services (1.6%) AT&T, Inc. 13,456 527,072 Level 3 Communications, Inc. (NON) 3,553 187,776 Electric utilities (1.5%) American Electric Power Co., Inc. 1,549 102,854 Edison International 1,164 83,680 Exelon Corp. 7,835 280,963 NextEra Energy, Inc. 1,941 229,698 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 2,174 134,614 Energy equipment and services (0.7%) Baker Hughes, Inc. 1,077 47,205 Frank's International NV (Netherlands) 613 10,102 Halliburton Co. 2,111 75,405 Oceaneering International, Inc. 331 11,002 Schlumberger, Ltd. 1,916 141,305 Weatherford International PLC (NON) 6,875 53,488 Food and staples retail (2.5%) Costco Wholesale Corp. 1,742 274,504 CVS Health Corp. 4,064 421,559 Wal-Mart Stores, Inc. 1,740 119,173 Walgreens Boots Alliance, Inc. 3,730 314,215 Food products (1.7%) Blue Buffalo Pet Products, Inc. (NON) 1,504 38,593 JM Smucker Co. (The) 1,010 131,138 Kraft Heinz Co. (The) 3,290 258,462 Mondelez International, Inc. Class A 5,405 216,849 Nomad Foods, Ltd. (United Kingdom) (NON) 3,091 27,850 Pinnacle Foods, Inc. 1 45 TreeHouse Foods, Inc. (NON) 1,196 103,753 Health-care equipment and supplies (2.2%) Abbott Laboratories 900 37,647 Baxter International, Inc. (S) 2,781 114,243 Becton Dickinson and Co. 1,189 180,514 Boston Scientific Corp. (NON) 2,665 50,129 C.R. Bard, Inc. 759 153,827 Cooper Cos., Inc. (The) 685 105,469 DexCom, Inc. (NON) 496 33,683 Edwards Lifesciences Corp. (NON) 940 82,917 Intuitive Surgical, Inc. (NON) 286 171,900 Medtronic PLC 1,361 102,075 Health-care providers and services (1.4%) Aetna, Inc. 635 71,342 Anthem, Inc. 249 34,609 Cardinal Health, Inc. 2,187 179,225 Cigna Corp. 1,123 154,121 Diplomat Pharmacy, Inc. (NON) 1,351 37,017 Express Scripts Holding Co. (NON) 1,193 81,947 Henry Schein, Inc. (NON) 388 66,980 McKesson Corp. 259 40,728 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 15,195 50,599 HTG Molecular Diagnostics, Inc. (NON) 423 1,214 Press Ganey Holdings, Inc. (NON) (S) 873 26,260 Hotels, restaurants, and leisure (2.1%) Chipotle Mexican Grill, Inc. (NON) 69 32,497 Hilton Worldwide Holdings, Inc. 8,871 199,775 Marriott International, Inc./MD Class A (S) 952 67,763 Penn National Gaming, Inc. (NON) 7,614 127,078 Restaurant Brands International LP (Units) (Canada) 11 428 Restaurant Brands International, Inc. (Canada) 4,116 159,824 Wynn Resorts, Ltd. (S) 1,762 164,624 Yum! Brands, Inc. 2,391 195,703 Household durables (0.1%) PulteGroup, Inc. 3,052 57,103 Independent power and renewable electricity producers (1.0%) Calpine Corp. (NON) 11,446 173,636 NextEra Energy Partners LP 2,107 57,289 NRG Energy, Inc. 12,145 158,006 NRG Yield, Inc. Class C (S) 3,946 56,191 Industrial conglomerates (0.5%) Danaher Corp. 2,368 224,628 Insurance (2.6%) American International Group, Inc. 6,515 352,136 Assured Guaranty, Ltd. 6,277 158,808 Chubb, Ltd. 1,816 216,376 Genworth Financial, Inc. Class A (NON) 18,098 49,408 Hartford Financial Services Group, Inc. (The) 4,989 229,893 Prudential PLC (United Kingdom) 9,575 177,590 Internet and catalog retail (2.9%) Amazon.com, Inc. (NON) 1,294 768,170 Ctrip.com International, Ltd. ADR (China) (NON) (S) 3,360 148,714 Delivery Hero Holding GmbH (acquired 6/12/15, cost $30,808) (Private) (Germany) (F) (RES) (NON) 4 21,979 Groupon, Inc. (NON) 3,513 14,017 Netflix, Inc. (NON) 456 46,617 Priceline Group, Inc. (The) (NON) 271 349,308 Internet software and services (5.4%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 954 75,395 Alphabet, Inc. Class A (NON) 1,659 1,265,648 Criteo SA ADR (France) (NON) 788 32,639 Facebook, Inc. Class A (NON) 6,722 766,980 GoDaddy, Inc. Class A (NON) 1,330 42,999 GrubHub, Inc. (NON) 531 13,344 Tencent Holdings, Ltd. (China) 4,150 84,740 Yahoo!, Inc. (NON) 3,872 142,528 IT Services (2.3%) Computer Sciences Corp. 2,931 100,797 Fidelity National Information Services, Inc. 1,953 123,644 MasterCard, Inc. Class A 2,472 233,604 PayPal Holdings, Inc. (NON) 3,545 136,837 Visa, Inc. Class A 6,170 471,882 Leisure products (0.1%) Brunswick Corp. (S) 1,258 60,359 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 4,535 180,720 Machinery (0.5%) Manitowoc Foodservice, Inc. (NON) 17,008 250,698 Media (4.4%) CBS Corp. Class B (non-voting shares) 2,876 158,439 Charter Communications, Inc. Class A (NON) (S) 1,503 304,252 Comcast Corp. Class A 7,247 442,647 DISH Network Corp. Class A (NON) 1,053 48,712 Liberty Global PLC Ser. A (United Kingdom) (NON) 8,170 314,545 Live Nation Entertainment, Inc. (NON) 11,646 259,822 Time Warner Cable, Inc. 704 144,052 Time Warner, Inc. 2,718 197,191 Walt Disney Co. (The) 1,728 171,608 Metals and mining (0.3%) Alcoa, Inc. (S) 2,330 22,321 Newmont Mining Corp. 1,734 46,090 Nucor Corp. 1,063 50,280 Steel Dynamics, Inc. 676 15,217 Multi-utilities (0.7%) PG&E Corp. 3,346 199,823 Sempra Energy 1,127 117,264 Multiline retail (0.4%) Dollar General Corp. 2,224 190,374 Oil, gas, and consumable fuels (5.9%) Anadarko Petroleum Corp. 9,586 446,420 Apache Corp. 1,777 86,735 Cabot Oil & Gas Corp. 1,589 36,086 California Resources Corp. 280 288 Cenovus Energy, Inc. (Canada) 7,019 91,335 Cheniere Energy, Inc. (NON) 935 31,631 Chevron Corp. 2,159 205,969 Cimarex Energy Co. 290 28,208 Concho Resources, Inc. (NON) 416 42,033 ConocoPhillips 4,868 196,034 Continental Resources, Inc. (NON) 1,223 37,130 Devon Energy Corp. 1,254 34,410 Diamondback Energy, Inc. (NON) 259 19,990 EOG Resources, Inc. 2,068 150,095 Exxon Mobil Corp. 1,022 85,429 Gulfport Energy Corp. (NON) 388 10,996 Hess Corp. 511 26,904 Kinder Morgan, Inc. 5,059 90,354 Marathon Oil Corp. 8,016 89,298 Occidental Petroleum Corp. 2,801 191,672 Pioneer Natural Resources Co. 1,024 144,118 Royal Dutch Shell PLC Class A (United Kingdom) 13,915 335,691 Suncor Energy, Inc. (Canada) 11,418 317,535 Personal products (1.6%) Avon Products, Inc. 12,513 60,188 Coty, Inc. Class A 15,005 417,589 Edgewell Personal Care Co. 3,486 280,728 Pharmaceuticals (5.3%) Allergan PLC (NON) 2,128 570,368 Bristol-Myers Squibb Co. 5,759 367,885 Eli Lilly & Co. 3,555 255,996 Jazz Pharmaceuticals PLC (NON) 404 52,742 Johnson & Johnson 1,811 195,950 Merck & Co., Inc. 4,047 214,127 Mylan NV (NON) 4,847 224,658 Perrigo Co. PLC (S) 2,364 302,427 Pfizer, Inc. 9,105 269,872 Real estate investment trusts (REITs) (3.5%) American Tower Corp. 3,532 361,571 AvalonBay Communities, Inc. 696 132,379 Boston Properties, Inc. 953 121,107 Equinix, Inc. 299 98,882 Equity Lifestyle Properties, Inc. 894 65,021 Essex Property Trust, Inc. 212 49,578 Federal Realty Investment Trust 397 61,952 Gaming and Leisure Properties, Inc. 4,539 140,346 General Growth Properties 3,579 106,404 Kimco Realty Corp. 993 28,579 Pebblebrook Hotel Trust 753 21,890 Public Storage 473 130,468 Simon Property Group, Inc. 708 147,045 Ventas, Inc. 1,634 102,877 Vornado Realty Trust 459 43,343 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 646 18,618 RE/MAX Holdings, Inc. Class A 4,292 147,216 Road and rail (0.9%) Union Pacific Corp. 5,414 430,684 Semiconductors and semiconductor equipment (2.2%) Analog Devices, Inc. 1,055 62,445 Broadcom, Ltd. 1,425 220,163 Cavium, Inc. (NON) 1,877 114,797 Intel Corp. 2,228 72,076 Lam Research Corp. 2,133 176,186 Micron Technology, Inc. (NON) 8,916 93,351 ON Semiconductor Corp. (NON) 3,686 35,349 QUALCOMM, Inc. 3,056 156,284 Texas Instruments, Inc. 1,584 90,953 Software (4.2%) Adobe Systems, Inc. (NON) 1,667 156,365 Electronic Arts, Inc. (NON) 2,009 132,815 Microsoft Corp. 22,523 1,243,945 Oracle Corp. 2,763 113,034 salesforce.com, Inc. (NON) 3,594 265,345 TubeMogul, Inc. (NON) 2,993 38,729 Specialty retail (2.8%) Advance Auto Parts, Inc. 1,192 191,125 Five Below, Inc. (NON) (S) 2,327 96,198 Gap, Inc. (The) 4,284 125,950 GNC Holdings, Inc. Class A 873 27,718 Home Depot, Inc. (The) 3,269 436,183 Michaels Cos., Inc. (The) (NON) 3,083 86,232 Tiffany & Co. 672 49,311 TJX Cos., Inc. (The) 3,405 266,782 Technology hardware, storage, and peripherals (4.6%) Apple, Inc. 14,948 1,629,183 EMC Corp. 9,864 262,876 Hewlett Packard Enterprise Co. 6,916 122,621 HP, Inc. 6,916 85,205 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. 6,005 170,182 NIKE, Inc. Class B 5,697 350,195 Tobacco (1.5%) Philip Morris International, Inc. 7,065 693,147 Water utilities (0.3%) American Water Works Co., Inc. 1,906 131,381 Total common stocks (cost $42,028,751) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $66) (Private) (F) (RES) (NON) 23 $59 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,266) (Private) (F) (RES) (NON) 402 1,140 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,973) (Private) (F) (RES) (NON) 584 2,675 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,311) (Private) (F) (RES) (NON) 847 3,880 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/16, cost $2,416) (Private) (F) (RES) (NON) 440 2,174 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $7,296) (Private) (F) (RES) (NON) 950 6,566 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,463) (Private) (F) (RES) (NON) 7,180 18,417 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $25,875) (Private) (F) (RES) (NON) 9,079 23,288 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $39,489) (Private) (F) (RES) (NON) 13,869 35,540 Total convertible preferred stocks (cost $104,155) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jun-16/$181.00 $30,873 $31,379 Total purchased options outstanding (cost $91,297) SHORT-TERM INVESTMENTS (5.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 1,312,863 $1,312,863 Putnam Short Term Investment Fund 0.44% (AFF) 1,324,366 1,324,366 Total short-term investments (cost $2,637,229) TOTAL INVESTMENTS Total investments (cost $44,861,432) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $4,519,853) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 6/15/16 $273,236 $264,904 $8,332 Euro Buy 6/15/16 290,459 277,356 13,103 Barclays Bank PLC Canadian Dollar Sell 4/20/16 103,487 98,730 (4,757) Swiss Franc Buy 6/15/16 139,593 135,649 3,944 Citibank, N.A. Euro Sell 6/15/16 1,286,938 1,245,209 (41,729) Credit Suisse International Swiss Franc Sell 6/15/16 109,129 106,082 (3,047) HSBC Bank USA, National Association Canadian Dollar Buy 4/20/16 58,520 54,673 3,847 JPMorgan Chase Bank N.A. British Pound Sell 6/15/16 1,031,745 1,010,270 (21,475) Canadian Dollar Sell 4/20/16 573,186 536,549 (36,637) Euro Buy 6/15/16 451,597 431,130 20,467 Norwegian Krone Buy 6/15/16 1,220 1,167 53 State Street Bank and Trust Co. Euro Buy 6/15/16 232,641 222,101 10,540 Israeli Shekel Sell 4/20/16 141,848 136,033 (5,815) Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $68,709) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jun-16/$176.00 $30,873 $22,573 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 156 $— 12/15/20 1 month USD-LIBOR-BBA minus 0.58% Russell 2000 Total Return Index $(36,511) JPMorgan Chase Bank N.A. baskets 1,601 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks (1,389) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $45,988,409. (b) The aggregate identified cost on a tax basis is $45,059,088, resulting in gross unrealized appreciation and depreciation of $5,693,127 and $3,273,572, respectively, or net unrealized appreciation of $2,419,555. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $137,518, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,155,850 $2,912,750 $2,744,234 $1,535 $1,324,366 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,312,863, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,277,813. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $125,585 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities and to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $121,081 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,578,407 $— $21,979 Consumer staples 4,388,533 — — Energy 2,701,177 335,691 — Financials 6,955,905 177,590 21,800 Health care 5,905,637 — — Industrials 4,176,110 50,961 — Information technology 9,200,893 — — Materials 1,660,696 235,284 — Telecommunication services 714,848 — — Utilities 1,590,785 — — Total common stocks Convertible preferred stocks — — 93,739 Purchased options outstanding — 31,379 — Short-term investments 1,324,366 1,312,863 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(53,174) $— Written options outstanding — (22,573) — Total return swap contracts — (37,900) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $60,286 $113,460 Equity contracts 31,379 60,473 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— Forward currency contracts# 21,435 3,944 — 3,847 20,520 10,540 60,286 Purchased options# — 31,379 — 31,379 Total Assets $21,435 $3,944 $— $— $31,379 $— $3,847 $20,520 $10,540 $91,665 Liabilities: OTC Total return swap contracts*# $— $— $— $— $— $36,511 $— $1,389 $— $37,900 Forward currency contracts# — 4,757 41,729 3,047 — — — 58,112 5,815 113,460 Written options# — 22,573 — 22,573 Total Liabilities $— $4,757 $41,729 $3,047 $22,573 $36,511 $— $59,501 $5,815 $173,933 Total Financial and Derivative Net Assets $21,435 $(813) $(41,729) $(3,047) $8,806 $(36,511) $3,847 $(38,981) $4,725 $(82,268) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $21,435 $(813) $(41,729) $(3,047) $8,806 $(36,511) $3,847 $(38,981) $4,725 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
